DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 5, 7-10, 12-13, 15, 17, 21-26 are pending.
Claims 21-25 remain withdrawn as being directed to a non-elected invention.
Claims 1, 5, 7-10, 12-13, 15, 17, 26 are examined herein.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.
Claim Objections
Claims 13, 15, 17 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10 and 12 remain rejected under 35 U.S.C. 103 as being unpatentable over Circelli, et al. (Bioengineered bugs 1.3 (2010): 221-224) in view of Danielson et al. (FEBS letters 587.8 (2013): 1198-1205) and Jones, et al. (Plant physiology 141.2 (2006): 598-606) and Wielopolska, et al. (Plant Biotechnology Journal 3.6 (2005): 583-590).
Applicant claims a plant or plant cell with reduced endogenous AGO1 and AGO4 expression compared to a wild-type plant or plant cell wherein the plant or plant cell expresses at least two short hairpin RNA (shRNA), wherein a first shRNA tarqets AGO1 and a second shRNA tarqets AGO4 (Claim 1), the plant or plant cell of claim 1, wherein multiple AGO1 and/or AGO4 genes have reduced endogenous expression compared to a wild-type plant or plant cell (Claim 8), the plant or plant cell of claim 1, wherein the plant or plant cell is a tobacco plant or plant cell, optionally a Nicotiana plant or plant cell (Claim 9), the plant or plant cell of claim 9, wherein the plant or plant cell is a Nicotiana plant or plant cell and has reduced endogenous AGO1-1 and AGO1-2 expression compared to a wild-type plant or plant cell, and/or has reduced endogenous AGO4-1 and AGO4-2 expression compared to a wild-type plant or plant cell (Claim 10), the plant or plant cell of claim 1, wherein the plant or plant cell further expresses a nucleic acid molecule encoding the P19 protein from Tomato Bushy Stunt Virus (TBSV) (Claim 12). 
Claim 1 is interpreted to mean that the reduction of AGO1 and AGO4 in the plant or plant cell is accomplished by suppression via the expression of the hairpin RNAs.  
Circelli, et al. (Bioengineered bugs 1.3 (2010): 221-224) teaches an efficient Agrobacterium-based transient expression system for the production of biopharmaceuticals in plants.  Circelli, et al. teaches that the expression yield of
heterologous proteins in agroinfiltrated tissues can be dramatically diminished
by the activation of post-transcriptional gene silencing in the plant host and that the use of plant virus suppressors of gene silencing was demonstrated to greatly reduce this response, increasing by several folds the expression levels of heterologous proteins in agroinfiltrated leaves.  (p. 221, right col. ¶ 2).  Circelli, et al. teaches growing Nicotiana benthamiana plants transformed to express a therapeutic protein and then infiltrating the plant tissues with a culture of Agrobacterium tumefaciens that had been transformed with various T-DNA constructs including constructs comprising sequences encoding the P19 polypeptides of Artichoke Mottled Crinckle virus (AMCV) and Tomato Bushy Stunt virus (TBSV).  (p. 221 right col. ¶ 3 – p. 222 middle col. ¶ 1).  Circelli, et al. teaches that the P19-construct infiltrated plants expressed a recombinant therapeutic protein at three times the amount observed in controls.  (p. 223 left col. ¶ 1).  
	However, Circelli, et al. does not teach that the reduced endogenous RNAI-mediated gene silencing is achieved by reducing expression of AGO1 and AGO4 proteins in the plant’s cells via the expression of hairpin RNAs targeting AGO1 and AGO4 mRNAs.  
Danielson et al. (FEBS letters 587.8 (2013): 1198-1205) teaches that the P19 polypeptide, expressed by plant tombusviruses as a suppressor of RNA silencing, also suppresses the AGO1 polypeptide.  (p. 1200 left col. ¶ 1). Danielson et al. teaches that the plant AGO1 polypeptide is expressed by plants as part of a mechanism for silencing viral gene expression through RNAi-mediated gene silencing and that p19 works to suppress the gene silencing mechanism, at least in part, by suppressing the expression of the AGO1 polypetide.  (p. 1198, left col. ¶ 1 – p. 1199 left col. ¶ 2, Figure 1).  
Jones, et al. (Plant physiology 141.2 (2006): 598-606) teaches that in Nicotiana benthamiana plants, both AGO1 and AGO4 gene activity is required for full systemic RNAI-mediated gene silencing.  (p. 599 right col. ¶ 2 – p. 601 right col. ¶ 1).
Wielopolska, et al. teaches a vector system for inducing RNAi-mediated silencing, wherein the vectors encode hairpin RNAs that target a specific gene, and that single plants with three separate vectors for silencing a single gene were generated. (p. 585 left col. ¶ 2 – right col. ¶ 1).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method of Circelli, et al. such that the reduction of the tobacco plant’s endogenous RNAi-mediated gene silencing is achieved by reducing expression of the AGO1 and AGO4 genes. One having ordinary skill in the art would have been motivated to do this because Circelli, et al. teaches that reducing or disabling a plant’s RNAi-mediated gene silencing system is important for the expression of exogenous proteins such as human therapeutic proteins, and Danielson et al. teaches that the expression of exogenous p19 reduces expression of AGO1 to disable the plant’s endogenous RNAi-mediated gene silencing system, and Jones, et al. teaches that both AGO1 and AGO4 gene activity is required for full systemic RNAI-mediated gene silencing.  As such, one of ordinary skill in the art would have been motivated to reduce expression of both AGO1 and AGO4 in the cells of an expression system using tobacco plants to express recombinant therapeutic proteins.  In tobacco, which comprises two copies of AGO1 and AGO4, it would have been obvious to reduce expression of both sets of genes.  It would have further been obvious to express the P19 protein from Tomato Bushy Stunt Virus protein in the plant’s cells, as taught by Circelli et al., as expression of the polypeptide in plant cells suppresses the plant’s endogenous RNAi-mediated gene silencing system.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  (MPEP 2144.06).
It would have been further prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method rendered obvious by the teachings of Circelli, et al., Danielson et al. and Jones, et al. such that the AGO1 and AGO4 genes are suppressed by expressing shRNAs targeting the genes, and that three such shRNAs target the genes.  One having ordinary skill in the art would have been motivated to do so because Wielopolska, et al. teaches a plant vector system encoding shRNAs that is useful in transforming plant cells to silence expression of target genes and that multiple (three) vectors can be used in a single plant to target a gene.
Response to Remarks
	Applicant urges that the rejection under 35 USC 103 should be withdrawn because, the cited prior art references do not teach or suggest, individually or in combination, that the effects of silencing AGO1 and AGO4 in plants would have more than an additive effect in increasing the expression of a heterologous gene silenced by endogenous plant silencing mechanisms.  Applicant argues that the evidence provided in the Declaration of Dr. McLean shows that silencing the two genes had a synergistic effect on reducing silencing expression of a heterologous transgene, allowing for increased production of the gene product.  (Remarks p. 6-8).
This is not persuasive with respect to the rejected claims, but Applicant’s evidence is found persuasive with respect to Claims 13, 15, 17 and 26, and the rejection to those claims is withdrawn.   Pursuant to MPEP 716.02(b), the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.).  
MPEP 716.02(d) further provides that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). 
In the instant case, Applicant’s evidence shows that when a heterologous protein is expressed in tobacco cells wherein AGO1 and AGO4 are silenced by shRNAs that target both genes and reduce expression of both, the increase on production of the heterologous protein is increased in a manner that is more than additive – a synergistic effect.  MPEP 716.02(a) provides that “Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism").”  As such, in the instant case, the evidence provided by Applicant does appear to be of both statistical and practical significance and demonstrates synergism that is not predictable in view of the teachings of the prior art.  However, central to the evidence provided is the presence of a recombinant or heterologous gene that is expressed in the cell, enabling the effects of the silencing of AGO1 and AGO4 to be observed.  In view of this evidence, the recombinant gene is deemed to constitute a nexus required to satisfy MPEP 716.02(b).  Claims 13, 15, 17 and 26 recite a recombinant protein and as such are deemed to be commensurate in scope with the evidence of nonobviousness.  Claims 1, 8-10 and 12 and 5 and 7 in the following rejection do not recite the limitation required to tailor the claims to match the scope of the evidence and as such the rejection against those claims is maintained.  
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Circelli, et al. (Bioengineered bugs 1.3 (2010): 221-224) in view of Danielson et al. (FEBS letters 587.8 (2013): 1198-1205), Jones, et al. (Plant physiology 141.2 (2006): 598-606) and Wielopolska, et al. (Plant Biotechnology Journal 3.6 (2005): 583-590) as applied to claims 1, 8-10, 12, 15, 17 and 26 and further in view of GenBank Accession DQ321491 (2006) and GenBank Accession DQ321489 (2006).  
This rejection is modified in view of Applicant’s amendments of the claims.  
Applicant claims a plant or plant cell with reduced endogenous AGO1 and AGO4 expression compared to a wild-type plant or plant cell wherein the plant or plant cell expresses at least two short hairpin RNA (shRNA), wherein a first shRNA tarqets AGO1 and a second shRNA tarqets AGO4 (Claim 1), the plant or plant cell of claim 4, wherein the first shRNA comprises  a nucleic acid molecule comprising SEQ ID NO: 5 or a fragment thereof, a sequence having at least 75%, 80%, 85%, 90%, 95% or 99% sequence identity to SEQ ID NO: 5 or a fragment thereof; or the complement thereof and/or the second shRNA comprises a nucleic acid molecule comprising SEQ ID NO: 7 (elected herein) or a fragment thereof, a sequence having at least 75%, 80%, 85%, 90%, 95% or 99% sequence identity to SEQ ID NO: 7 or a fragment thereof; or the complement thereof (Claim 5), the plant or plant cell of claim 5, wherein the first shRNA comprises a nucleic acid molecule comprising SEQ ID NO: 5 or a fragment thereof, a sequence having at least 75%, 80%, 85%, 90%, 95% or 99% sequence identity to SEQ ID NO: 5 or a fragment thereof; or the complement thereof, the second shRNA comprises a nucleic acid molecule comprising SEQ ID NO: 6 or a fragment thereof, a sequence having at least 75%, 80%, 85%, 90%, 95% or 99% sequence identity to SEQ ID NO: 6 or a fragment thereof; or the complement thereof, and the plant or plant cell further expresses a third shRNA, wherein the third shRNA comprises a nucleic acid molecule comprising SEQ ID NO: 7 or a fragment thereof, a sequence having at least 75%, 80%, 85%, 90%, 95% or 99% sequence identity to SEQ ID NO: 7 or a fragment thereof; or the complement thereof (Claim 7).
The teachings of Circelli, et al., Danielson et al., Jones, et al. and Wielopolska, et al. as they are applied to claims 1, 8-10, 12, 15, 17 and 26 are set forth previously herein and are incorporated by reference.  
The cited references do not teach suppression of AGO1 and AGO4 gene by expressing shRNAs targeting the genes wherein the complement comprises shRNAs having the sequences listed in Claims 5 and 7. 
GenBank Accession DQ321491 teaches the sequence of the Nicotiana benthamiana AGO4-2 gene and that the sequence shares 100% identity to both SEQ ID NO:6 and 7 as shown in the following alignments:
DQ321491
LOCUS       DQ321491                2715 bp    mRNA    linear   PLN 08-JUN-2006
DEFINITION  Nicotiana benthamiana AGO4-2 mRNA, partial cds.
ACCESSION   DQ321491
VERSION     DQ321491.1
KEYWORDS    .
SOURCE      Nicotiana benthamiana
  ORGANISM  Nicotiana benthamiana
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Nicotianoideae; Nicotianeae; Nicotiana.
REFERENCE   1  (bases 1 to 2715)
  AUTHORS   Jones,L., Keining,T., Eamens,A. and Vaistij,F.E.
  TITLE     Virus-induced gene silencing of argonaute genes in Nicotiana
            benthamiana demonstrates that extensive systemic silencing requires
            Argonaute1-like and Argonaute4-like genes
  JOURNAL   Plant Physiol. 141 (2), 598-606 (2006)
   PUBMED   16632593
REFERENCE   2  (bases 1 to 2715)
  AUTHORS   Jones,L.
  TITLE     Direct Submission
  JOURNAL   Submitted (09-DEC-2005) Biology, University of York, Heslington,
            York YO10 5YW, UK
FEATURES             Location/Qualifiers
     source          1..2715
                     /organism="Nicotiana benthamiana"
                     /mol_type="mRNA"
                     /db_xref="taxon:4100"
     CDS             1..>2715
                     /note="argonaute protein; NbAGO4-2"
                     /codon_start=1
                     /product="AGO4-2"
                     /protein_id="ABC61505.1"
                     /translation="MAEEDKNGAAEGLPPPPPVPPDFTPAISEPEPVKKKAALRLPMA
                     RRGLGNKGQKIQILTNHFKVNVTNVDGHFFHYSVALFYEDGRPVDGKGVGRKVLDRVH
                     ETYDTELAGKDFAYDGEKSLFTIGALPRNKMEFTVVLEDVTSNRNNGNSSPAADEGPN
                     ESDRKRLRRPYQSKSFKVEISFAAKIPMQAIA NALRGQETENSQEALRVLDIILRQHA
                     AKQGCLLVRQSFFHNDPKNFVDVGGGVLGCRGFHSSFRTTQSGLSLNIDVSTTMIIQP
                     GPVVDFLIANQNAKDPYTLDWAKAKRMLKNLRVKTSPTNQEFKITGLSDRPCREQTFY
                     LKQKGKDGEGDEITVYDYFVNHRNIDLRYSADLPCINVGKPKRPTYFPIELCNLVSLQ
                     RYTKSLSTFQRSSLVEKSRQKPQERMQVLSNALKINKYDAEPLLRACGISISSNFTQV
                     EGRVLSPPKLKTGGDDFVPRNGRWNFNNKRLVDPTKIERWAVVNFSARCNIQGLISDL
                     IKCGKMKGIMVEDPFDVFEESPQFRRAPPLVRVEKMFEEVQSKLPGAPKFLLCLLPER
                     KNCDIYGPWKRKNLAEFGIVTQCIAPTRVNDQYITNVLLKINAKLGGLNSMLTVEHAP
                     AIPMVSKVPTIILGMDVSHGSPGQSDVPSIAAVVSSRQWPSISRYRASVRTQSPKVEM
                     IDNLFKRASDTEDEGIMREALLDFYVSSGKRKPEHIIIFRDGVSESQFNQVLNIELDQ
                     IIEACKFLDEKWSPKFTVIIAQKNHHTKFFQPGDPNNVPPGTIIDNKVCHPRNYDFYL
                     CAHAGMIGTTRPTHYHVLHDEIGFSPDDLQELVHNLSYVYQRSTTAISVVAPICYAHL
                     AATQMGQWMKFEDTSETSSSRGGVTNAGPVTVPQLPKLEEKVSSSMFFC"

  Query Match             100.0%;  Score 380;  DB 275;  Length 2715;
  Best Local Similarity   100.0%;  
  Matches  380;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CAGGAGAGGATGCAAGTCCTAAGCAATGCCCTCAAAATCAACAAATATGATGCCGAGCCT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1243 CAGGAGAGGATGCAAGTCCTAAGCAATGCCCTCAAAATCAACAAATATGATGCCGAGCCT 1302

Qy         61 CTGCTTCGTGCCTGTGGAATTTCAATCAGCAGTAACTTCACCCAGGTTGAAGGGCGTGTT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1303 CTGCTTCGTGCCTGTGGAATTTCAATCAGCAGTAACTTCACCCAGGTTGAAGGGCGTGTT 1362

Qy        121 CTTTCTCCCCCAAAGTTGAAGACAGGTGGTGATGACTTTGTTCCCCGTAATGGCAGGTGG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1363 CTTTCTCCCCCAAAGTTGAAGACAGGTGGTGATGACTTTGTTCCCCGTAATGGCAGGTGG 1422

Qy        181 AATTTCAATAACAAGAGACTGGTCGATCCTACCAAGATAGAGCGTTGGGCTGTTGTCAAC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1423 AATTTCAATAACAAGAGACTGGTCGATCCTACCAAGATAGAGCGTTGGGCTGTTGTCAAC 1482

Qy        241 TTTTCTGCACGTTGTAACATACAAGGGCTAATCAGTGATCTTATAAAATGTGGGAAAATG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1483 TTTTCTGCACGTTGTAACATACAAGGGCTAATCAGTGATCTTATAAAATGTGGGAAAATG 1542

Qy        301 AAAGGAATTATGGTGGAAGATCCATTTGATGTTTTTGAAGAGTCTCCACAATTCAGAAGG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1543 AAAGGAATTATGGTGGAAGATCCATTTGATGTTTTTGAAGAGTCTCCACAATTCAGAAGG 1602

Qy        361 GCTCCGCCACTTGTCAGAGT 380
              ||||||||||||||||||||
Db       1603 GCTCCGCCACTTGTCAGAGT 1622

DQ321491
LOCUS       DQ321491                2715 bp    mRNA    linear   PLN 08-JUN-2006
DEFINITION  Nicotiana benthamiana AGO4-2 mRNA, partial cds.
ACCESSION   DQ321491
VERSION     DQ321491.1
KEYWORDS    .
SOURCE      Nicotiana benthamiana
  ORGANISM  Nicotiana benthamiana
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Nicotianoideae; Nicotianeae; Nicotiana.
REFERENCE   1  (bases 1 to 2715)
  AUTHORS   Jones,L., Keining,T., Eamens,A. and Vaistij,F.E.
  TITLE     Virus-induced gene silencing of argonaute genes in Nicotiana
            benthamiana demonstrates that extensive systemic silencing requires
            Argonaute1-like and Argonaute4-like genes
  JOURNAL   Plant Physiol. 141 (2), 598-606 (2006)
   PUBMED   16632593
REFERENCE   2  (bases 1 to 2715)
  AUTHORS   Jones,L.
  TITLE     Direct Submission
  JOURNAL   Submitted (09-DEC-2005) Biology, University of York, Heslington,
            York YO10 5YW, UK
FEATURES             Location/Qualifiers
     source          1..2715
                     /organism="Nicotiana benthamiana"
                     /mol_type="mRNA"
                     /db_xref="taxon:4100"
     CDS             1..>2715
                     /note="argonaute protein; NbAGO4-2"
                     /codon_start=1
                     /product="AGO4-2"
                     /protein_id="ABC61505.1"
                     /translation="MAEEDKNGAAEGLPPPPPVPPDFTPAISEPEPVKKKAALRLPMA
                     RRGLGNKGQKIQILTNHFKVNVTNVDGHFFHYSVALFYEDGRPVDGKGVGRKVLDRVH
                     ETYDTELAGKDFAYDGEKSLFTIGALPRNKMEFTVVLEDVTSNRNNGNSSPAADEGPN
                     ESDRKRLRRPYQSKSFKVEISFAAKIPMQAIA NALRGQETENSQEALRVLDIILRQHA
                     AKQGCLLVRQSFFHNDPKNFVDVGGGVLGCRGFHSSFRTTQSGLSLNIDVSTTMIIQP
                     GPVVDFLIANQNAKDPYTLDWAKAKRMLKNLRVKTSPTNQEFKITGLSDRPCREQTFY
                     LKQKGKDGEGDEITVYDYFVNHRNIDLRYSADLPCINVGKPKRPTYFPIELCNLVSLQ
                     RYTKSLSTFQRSSLVEKSRQKPQERMQVLSNALKINKYDAEPLLRACGISISSNFTQV
                     EGRVLSPPKLKTGGDDFVPRNGRWNFNNKRLVDPTKIERWAVVNFSARCNIQGLISDL
                     IKCGKMKGIMVEDPFDVFEESPQFRRAPPLVRVEKMFEEVQSKLPGAPKFLLCLLPER
                     KNCDIYGPWKRKNLAEFGIVTQCIAPTRVNDQYITNVLLKINAKLGGLNSMLTVEHAP
                     AIPMVSKVPTIILGMDVSHGSPGQSDVPSIAAVVSSRQWPSISRYRASVRTQSPKVEM
                     IDNLFKRASDTEDEGIMREALLDFYVSSGKRKPEHIIIFRDGVSESQFNQVLNIELDQ
                     IIEACKFLDEKWSPKFTVIIAQKNHHTKFFQPGDPNNVPPGTIIDNKVCHPRNYDFYL
                     CAHAGMIGTTRPTHYHVLHDEIGFSPDDLQELVHNLSYVYQRSTTAISVVAPICYAHL
                     AATQMGQWMKFEDTSETSSSRGGVTNAGPVTVPQLPKLEEKVSSSMFFC"

  Query Match             100.0%;  Score 260;  DB 275;  Length 2715;
  Best Local Similarity   100.0%;  
  Matches  260;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GAGCTTCAGTGCGCACCCAGTCTCCTAAAGTGGAGATGATAGACAACTTGTTTAAACGTG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2009 GAGCTTCAGTGCGCACCCAGTCTCCTAAAGTGGAGATGATAGACAACTTGTTTAAACGTG 2068

Qy         61 CTTCTGACACTGAGGATGAGGGGATAATGAGGGAGGCTTTGCTAGATTTTTATGTGAGTT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2069 CTTCTGACACTGAGGATGAGGGGATAATGAGGGAGGCTTTGCTAGATTTTTATGTGAGTT 2128

Qy        121 CTGGAAAAAGGAAGCCTGAGCATATTATTATATTCAGGGATGGTGTCAGTGAATCTCAAT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2129 CTGGAAAAAGGAAGCCTGAGCATATTATTATATTCAGGGATGGTGTCAGTGAATCTCAAT 2188

Qy        181 TTAATCAAGTTCTGAACATTGAACTGGATCAGATCATTGAGGCGTGTAAATTTCTCGACG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2189 TTAATCAAGTTCTGAACATTGAACTGGATCAGATCATTGAGGCGTGTAAATTTCTCGACG 2248

Qy        241 AGAAGTGGTCACCAAAGTTT 260
              ||||||||||||||||||||
Db       2249 AGAAGTGGTCACCAAAGTTT 2268

	GenBank Accession DQ321489 teaches the sequence of the Nicotiana benthamiana AGO1-2 gene and that the sequence shares 100% identity to SEQ ID NO:5 as shown in the following alignment:
DQ321489
LOCUS       DQ321489                2937 bp    mRNA    linear   PLN 08-JUN-2006
DEFINITION  Nicotiana benthamiana AGO1-2 mRNA, partial cds.
ACCESSION   DQ321489
VERSION     DQ321489.1
KEYWORDS    .
SOURCE      Nicotiana benthamiana
  ORGANISM  Nicotiana benthamiana
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Nicotianoideae; Nicotianeae; Nicotiana.
REFERENCE   1  (bases 1 to 2937)
  AUTHORS   Jones,L., Keining,T., Eamens,A. and Vaistij,F.E.
  TITLE     Virus-induced gene silencing of argonaute genes in Nicotiana
            benthamiana demonstrates that extensive systemic silencing requires
            Argonaute1-like and Argonaute4-like genes
  JOURNAL   Plant Physiol. 141 (2), 598-606 (2006)
   PUBMED   16632593
REFERENCE   2  (bases 1 to 2937)
  AUTHORS   Jones,L.
  TITLE     Direct Submission
  JOURNAL   Submitted (09-DEC-2005) Biology, University of York, Heslington,
            York YO10 5YW, UK
FEATURES             Location/Qualifiers
     source          1..2937
                     /organism="Nicotiana benthamiana"
                     /mol_type="mRNA"
                     /db_xref="taxon:4100"
     CDS             1..>2937
                     /note="argonaute protein; NbAGO1-2"
                     /codon_start=1
                     /product="AGO1-2"
                     /protein_id="ABC61503.1"
                     /translation="MVRKRRTELPGSGESSGSQETGGQGRGQHPQQLHQATSQTPYQT
                     AMTTQPIPYARPTETSSEAGSSSQPPEQAALQVTQQFQQLALQQEAATTQAVPPASSK
                     LLRFPLRPGKGSNGMRCIVKANHFFAELPDKDLHQYDVTISPEVSSRGVNRAVMAQLV
                     KLYQESHLGKRLPAYDGRKSLYTAGPLPFVQKDFKITLIDDEDGPGGARREREFKVVI
                     KLAARADLHHLGMFLEGKQADAPQEALQVLDIVLRELPTSRFCPVGRSFYSRDLGRKQ
                     PLGEGLESWRGFYQSIRPTQMGLSLNIDMSSTAFIEPLPVIDFVTQLLNRDVPSRPLS
                     DAGRVKIKKALRGVKVEVTHRGNMRRKYRISGLTSQATRELTFPVDENGTVKSVIEYF
                     RETYGFVIQHTQWPCLQVGNQQRPNYLPMEVCKIVEGQRYSKRLNERQITALLKVTCQ
                     RPQGRERDILETVHHNAYANDPYAKEFGIKISDKLAQVEARILPPPRLKYHDNGREKD
                     CLPQVGQWNMMNKKMVNGGTVNNWICINFSRNVQDSVAHGFCSELAQMCQISGMNFNP
                     NPVLPPSSARPDQVERVLKTRFHDAMTKLQLHGRELDLLVVILPDNNGSLYGDLKRIC
                     ETELGVVSQCCLTKHVFKMSKQYLANVALKINVKVGGRNTVLVDAISRRIPLVSDRPT
                     IIFGADVTHPHPGEDSSPSIAAVVASQDWPEITKYAGLVSAQAHRQELIQDLYTTRQD
                     PVKGTVAGGMIKDLLISFRRATGQKPQRIIFYRDGVSEGQFYQVLLFELDAIRKACAS
                     LEPNYQPPVTFVVVQKRHHTRLFANNHRDRNAVDRSGNIIPGTVVDSKICHPTEFDFY
                     LCSHAGIQGTSRPAHYHVLWDENKFTADALQSLTNNLCYTYARCTRSVSIVPPAYYAH
                     LAAFRARFYMEPETSDGGSVTSGAAGGRGGGAGAAGRNTRAPSAGAAVRPLPALKDNV
                     KRVMFYC"

  Query Match             100.0%;  Score 849;  DB 275;  Length 2937;
  Best Local Similarity   100.0%;  
  Matches  849;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GAGTCGTCTCACAGTGCTGTTTGACAAAACATGTATTTAAGATGAGCAAACAGTATCTAG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1886 GAGTCGTCTCACAGTGCTGTTTGACAAAACATGTATTTAAGATGAGCAAACAGTATCTAG 1945

Qy         61 CCAATGTAGCGCTGAAAATCAATGTGAAGGTGGGAGGGAGAAACACTGTGCTTGTTGATG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1946 CCAATGTAGCGCTGAAAATCAATGTGAAGGTGGGAGGGAGAAACACTGTGCTTGTTGATG 2005

Qy        121 CAATATCGAGGCGAATTCCTCTTGTCAGCGACCGGCCTACCATCATTTTTGGTGCAGATG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2006 CAATATCGAGGCGAATTCCTCTTGTCAGCGACCGGCCTACCATCATTTTTGGTGCAGATG 2065

Qy        181 TCACCCACCCTCACCCTGGGGAGGACTCTAGCCCATCCATTGCCGCGGTGGTTGCTTCTC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2066 TCACCCACCCTCACCCTGGGGAGGACTCTAGCCCATCCATTGCCGCGGTGGTTGCTTCTC 2125

Qy        241 AAGATTGGCCTGAGATTACAAAGTATGCTGGTCTAGTTTCTGCTCAAGCCCATAGGCAAG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2126 AAGATTGGCCTGAGATTACAAAGTATGCTGGTCTAGTTTCTGCTCAAGCCCATAGGCAAG 2185

Qy        301 AGCTTATTCAGGATCTGTACACGACTAGGCAAGATCCTGTTAAGGGGACAGTTGCTGGTG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2186 AGCTTATTCAGGATCTGTACACGACTAGGCAAGATCCTGTTAAGGGGACAGTTGCTGGTG 2245

Qy        361 GAATGATTAAGGACTTACTTATATCCTTCCGAAGAGCTACTGGACAAAAGCCCCAGAGAA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2246 GAATGATTAAGGACTTACTTATATCCTTCCGAAGAGCTACTGGACAAAAGCCCCAGAGAA 2305

Qy        421 TAATTTTCTATAGGGATGGTGTTAGTGAAGGACAATTTTATCAAGTGCTTCTGTTCGAAC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2306 TAATTTTCTATAGGGATGGTGTTAGTGAAGGACAATTTTATCAAGTGCTTCTGTTCGAAC 2365

Qy        481 TTGATGCGATCCGCAAAGCATGTGCGTCTTTGGAGCCAAATTATCAGCCCCCAGTCACAT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2366 TTGATGCGATCCGCAAAGCATGTGCGTCTTTGGAGCCAAATTATCAGCCCCCAGTCACAT 2425

Qy        541 TTGTTGTGGTTCAGAAACGACATCACACAAGGCTTTTTGCCAATAACCACCGTGACAGAA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2426 TTGTTGTGGTTCAGAAACGACATCACACAAGGCTTTTTGCCAATAACCACCGTGACAGAA 2485

Qy        601 ATGCAGTTGACAGGAGCGGGAACATTATACCTGGTACTGTTGTAGATTCAAAGATATGCC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2486 ATGCAGTTGACAGGAGCGGGAACATTATACCTGGTACTGTTGTAGATTCAAAGATATGCC 2545

Qy        661 ACCCGACAGAGTTTGATTTCTATCTTTGTAGCCATGCCGGCATACAGGGTACGAGCCGTC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2546 ACCCGACAGAGTTTGATTTCTATCTTTGTAGCCATGCCGGCATACAGGGTACGAGCCGTC 2605

Qy        721 CAGCTCACTACCATGTTCTATGGGACGAGAACAAATTCACAGCCGATGCGCTGCAGTCTT 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2606 CAGCTCACTACCATGTTCTATGGGACGAGAACAAATTCACAGCCGATGCGCTGCAGTCTT 2665

Qy        781 TGACCAACAACCTCTGCTATACATATGCAAGGTGCACGCGTTCCGTCTCCATCGTTCCCC 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2666 TGACCAACAACCTCTGCTATACATATGCAAGGTGCACGCGTTCCGTCTCCATCGTTCCCC 2725

Qy        841 CTGCATATT 849
              |||||||||
Db       2726 CTGCATATT 2734

It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method rendered obvious by the teachings of the cited prior art such that the AGO1 and AGO4 genes are suppressed by expressing shRNAs targeting the genes, and that three such shRNAs target the genes.  One having ordinary skill in the art would have been motivated to do so because Wielopolska, et al. teaches a plant vector system encoding shRNAs that is useful in transforming plant cells to silence expression of target genes and that multiple (three) vectors can be used in a single plant to target a gene.  Claims 5 and 7 merely require that the shRNAs comprise fragments, those fragments being of any size, of the recited sequence identifiers and as such it would have been prima facie obvious to use sequences in the shRNAs that correspond to at least some fragments of said sequences, as the sequences of the corresponding AGO1 and AGO4 genes were known and available in the prior art.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES LOGSDON/Primary Examiner, Art Unit 1662